


Exhibit 10(c)


























TI EMPLOYEES NON-QUALIFIED PENSION PLAN II
(EFFECTIVE JANUARY 1, 2009)








    




    




--------------------------------------------------------------------------------




TI EMPLOYEES NON-QUALIFIED PENSION PLAN II
TEXAS INSTRUMENTS INCORPORATED, a Delaware corporation with its principal
offices in Dallas, Texas (hereinafter referred to as “TI” or “the Company”),
froze the TI Employees Supplemental Pension Plan (the "Frozen Plan"), effective
as of December 31, 2004, to the extent benefits under that plan were earned and
vested as of that date, and continued said plan in accordance with its terms, to
provide for the payment of the benefits which were earned, vested and frozen as
of December 31, 2004. Subsequently, TI changed the name of the Frozen Plan to
the TI Employees Non-Qualified Pension Plan.
Effective as of January 1, 2005, TI established a new non-qualified pension plan
(the “New Plan”) in order to provide (i) for the payment of the frozen earned
benefits under the Frozen Plan which were not vested as of January 1, 2005, and
(ii) to provide a select group of management or highly compensated employees
described in Section 201(2) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) with the opportunity to restore certain benefits
which cannot be provided under the TI Employees Pension Plan from and after
January 1, 2005 as a result of (a) deferral of compensation under a new deferred
compensation plan established effective as of January 1, 2005 (known from and
after January 1, 2009 as the “TI Deferred Compensation Plan”), or (b) the
application of Section 401(a)(17) and/or Section 415 of the Internal Revenue
Code of 1986, as amended (the “Code”). TI maintained the New Plan in accordance
with the interim guidance promulgated under Section 409A of the Code. In
addition, for periods prior to January 1, 2009 the benefits payable under the
New Plan may be deferred pursuant to the terms and provisions of the new
deferred compensation plan established effective as of January 1, 2005. The
benefits provided under the New Plan are unfunded with the result that the
participants in the Plan are general unsecured creditors of TI.
TI hereby amends and restates the New Plan, effective as of January 1, 2009 (the
“Plan”), in the form provided herein in order to remove the option of deferring
payment of the benefits under this Plan, to remove the entitlement to benefits
upon a Change in Control, as defined in the New Plan, to comply with the Final
Treasury Regulations under Section 409A of the Code and to name the New Plan the
“TI Non-Qualified Pension Plan II.” With respect to benefits or contributions
lost under the TI Employees Pension Plan by reason of the operation of Section
415 of the Code, this Plan is intended to constitute an “excess benefit plan”,
as defined in Section 3 of ERISA, that is exempt from the provisions of ERISA by
reason of Section 4(b)(5) of ERISA.
Except as otherwise provided herein, the earning of benefits and payment of
those benefits under the New Plan shall be governed by the applicable interim
guidance under Section 409A of the Code in effect prior to January 1, 2009, and
the earning of benefits and payment of those benefits from and after January 1,
2009 shall be governed by the terms and conditions of this Plan.




--------------------------------------------------------------------------------




Article I
Definitions
Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below, unless a different meaning is plainly required by the
context. Unless otherwise indicated by the context, any masculine terminology
when used in the Plan shall also include the feminine gender, and the definition
of any term in the singular shall also include the plural.
Sec. 1-1.    Administration Committee. “Administration Committee” means the
person or persons from time to time acting under the provisions of Article V
hereof.


Sec. 1-2.    Beneficiary. “Beneficiary” means the person or persons, entity or
entities, trust or trusts, or the Participant’s estate, including one or more
organizations described in each of Sections 170(c), 2055(a), and 2522(a) of the
Code (or any substitute provisions), named by a Participant who is not married
as his Beneficiary or contingent Beneficiary under the TI Employees Pension
Plan. “Beneficiary” means, in the case of a married Participant, the spouse (as
defined in the Defense of Marriage Act) of the Participant at the time of his
death, unless the Participant has designated another joint annuitant, contingent
annuitant, Beneficiary, or contingent Beneficiary under the TI Employees Pension
Plan, in which case such persons or person, entity or entities, trust or trusts,
or the Participant’s estate shall be the Beneficiary(ies) under this Plan.
A person who is an alternate payee under a qualified domestic relations order
may be considered a Beneficiary for purposes of this Plan.
Sec. 1-3.    Board of Directors. “Board of Directors” means the Board of
Directors of TI or of any Subsidiary which has adopted this Plan.
Sec. 1-4.    Code. “Code” means the Internal Revenue Code of 1986, as amended.
Sec. 1-5.    Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board of Directors of TI.
Sec. 1-6.    Employee. “Employee” means any employee of TI or its Subsidiaries,
whether full or part-time, other than an employee who is defined as a “Tucson
Participant” in Appendix E of the TI Employees Pension Plan.
Sec. 1-7.    Employer. “Employer” means Texas Instruments Incorporated.
Sec. 1-8.    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
Sec. 1-9.    Participant. “Participant” means an individual entitled to a
supplemental pension pursuant to the provisions of Article III.
Sec. 1-10.    Plan Year. “Plan Year” means a calendar year.
Sec. 1-11.    Present Value. “Present Value” means, at any time, the actuarial
lump sum value determined at such time of the applicable benefit, based on the
actuarial assumptions used to determine single sum payments as set forth in
Section 1.2(b)(2)(B), or any successor provision, of the TI Employees Pension
Plan.
Sec. 1-12.    Separation from Service. “Separation from Service” means a
termination of services provided by a Participant to an Employer and any other
member of the controlled group of corporations (as defined in Section 414(b) of
the Code) which includes TI (hereinafter for purposes of this Section 1-12, TI
and such other controlled group members being referred to as “ERISA
Affiliates”), whether voluntarily or involuntarily, other than by reason of
death, as determined by the Administration Committee in accordance with Treas.
Reg. §1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:




--------------------------------------------------------------------------------




(i)
For a Participant who provides services to an Employer as an Employee, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with the Employer or an ERISA Affiliate. A Participant
shall be considered to have experienced a termination of employment when the
facts and circumstances indicate that the Participant and the Employer
reasonably anticipate that either (a) no further services will be performed for
the Employer or an ERISA Affiliate after a certain date, or (b) that the level
of bona fide services the Participant will perform for the Employer or an ERISA
Affiliate after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than thirty-six (36) months).

(ii)
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed six (6) months; or if longer, so long as the Participant retains
a right to reemployment with the Employer or an ERISA Affiliate under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds six (6) months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship shall be considered to be terminated
for purposes of the Plan as of the first business day immediately following the
end of such six (6) month period. If a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
(6) months, where such impairment causes the Participant to be unable to perform
the duties of his position of employment or any substantially similar position
of employment, a twenty-nine (29) month period of absence shall be substituted
for such six (6) month period. In applying the provisions of this paragraph, a
leave of absence shall be considered a bona fide leave of absence only if there
is a reasonable expectation that the Participant will return to perform services
for an Employer or an ERISA Affiliate.

Sec. 1-13.    Specified Employee. “Specified Employee” means any Participant who
is determined to be a “key employee” (as defined under Section 416(i) of the
Code without regard to paragraph (5) thereof) for the applicable period, as
determined annually by the Administration Committee in accordance with Treas.
Reg. §1.409A-1(i). In determining whether a Participant is a Specified Employee,
the following provisions shall apply:
(i)
Identification of the individuals who fall within the definition of “key
employee” under Code Section 416(i) without regard to paragraph (5) thereof)
shall be based upon the twelve (12) month period ending on each December 31st
(referred to below as the “identification date”). In applying the applicable
provisions of Code Section 416(i) to identify such individuals, “compensation”
shall be determined in accordance with Treas. Reg. §1.415(c)-2(a) without regard
to (a) any safe harbor provided in Treas. Reg. §1.415(c)-2(d), (b) any of the
special timing rules provided in Treas. Reg. §1.415(c)-2(e), and (c) any of the
special rules provided in Treas. Reg. §1.415(c)-2(g); and

(ii)
Each Participant who is a “key employee” in accordance with part (i) of this
Section shall be treated as a Specified Employee for purposes of this Plan if
such Participant experiences a Separation from Service during the twelve (12)
month period that begins on the April 1st following the applicable
identification date.

Sec. 1-14.    Subsidiary. “Subsidiary” means any entity whose assets and net
income are included in the consolidated financial statements of TI and its
Subsidiaries audited by TI’s independent auditors and reported to shareholders
in the published annual report to shareholders.




--------------------------------------------------------------------------------




Article II
Eligibility and Participation
Sec. 2-1.    Eligibility and Participation. Any Employee who was a Participant
in the TI Employees Pension Plan on December 31, 1997 shall be eligible for
participation in this Plan, and shall automatically become a Participant in the
event that, pursuant to the terms of Article III, any amount would be payable to
the Participant under this Plan. In the event that a Participant shall
experience a Separation from Service prior to becoming vested in any benefit
under the TI Employees Pension Plan, the Participant shall forfeit any benefits
accrued under this Plan. Conversely, in the event the Participant shall separate
from employment with a vested interest in benefits under the TI Employees
Pension Plan, the Participant shall have a vested interest in the corresponding
benefits under this Plan. A vested Participant shall continue to participate in
this Plan until such Participant has received payment of all benefits credited
to or accrued by the Participant hereunder.
Article III
Supplemental Benefits
Sec. 3-1.    Supplemental Benefits.
(i)
The benefit payable under this Plan to a Participant shall be the difference
between the Present Value of the benefit actually payable under the TI Employees
Pension Plan at the time of computation (based on the form of benefit for which
the computation is made) and the Present Value of the benefit that would be
payable under the TI Employees Pension Plan at such time of computation (in the
same form as provided above) if:

(a)
The TI Employees Pension Plan contained no limit on the Compensation that may be
considered under Section 401(a)(17) of the Code (for purposes of the calculation
and accrual of benefits under the TI Employees Pension Plan);

(b)
“Compensation” for each plan year under the TI Employees Pension Plan included
amounts electively deferred, if any, by a Participant under the TI Deferred
Compensation Plan from earnings that would have constituted Compensation for
such plan year under the TI Employees Pension Plan, had such amounts not been
electively deferred and/or, if applicable, had Section 401(a)(17) of the Code
not precluded the consideration of such earnings as Compensation (in the absence
of such deferral);

(c)
The TI Employees Pension Plan contained no limit pursuant to Section 415 of the
Code upon the maximum amount of pension that may be paid by the TI Employees
Pension Plan (such as the limits in effect on January 1, 2008, under Section
12.1 of the TI Employees Pension Plan); and

(d)
The TI Employees Pension Plan calculated “Average Credited Earnings” and
“Benefit Service,” as defined in the TI Employees Pension Plan, from the
Participant’s date of hire by the Employer.

(ii)
Notwithstanding the foregoing provisions of this Section 3-1, a Participant, at
the time of a Separation from Service, may be placed on leave of absence. If
such Participant becomes eligible for early retirement benefits from the TI
Employees Pension Plan during such leave of absence, then the benefits to which
such Participant is entitled under this Plan shall be calculated (a) taking into
account the additional service credit such Participant is entitled to receive
under the TI Employees Pension Plan as a result of the leave of absence and the
early retirement subsidy to which such Participant is entitled, if any, under
the TI Employees Pension Plan, and (b) actuarially reduced (based on the
interest and mortality rates under Section 417(e) of the Code) from the
Participant’s Earliest Payment Start Date as defined under the TI Employees
Pension Plan to the date the benefits are actually paid under this Plan.





--------------------------------------------------------------------------------




(iii)
To the extent a Participant is also a participant in the Frozen Plan, the
benefit payable under this Plan shall be offset by the benefit payable under the
Frozen Plan, as follows:

(a)
If the Participant, at the time of payment under this Plan, is not on a leave of
absence, the offset shall be based on the Present Value of the benefits
determined pursuant to the foregoing provisions of this Section 3-1, other than
Section 3-1(ii), which are attributable to the vested benefits accrued under the
TI Employees Pension Plan as of December 31, 2004 and otherwise payable under
the Frozen Plan, as if payment of those vested benefits was being made from the
Frozen Plan on the date the payment under this Plan is being made.

(b)
If the Participant, at the time of payment under this Plan, is on a leave of
absence, the offset shall be based on the actuarially reduced (applying the
interest and mortality rates under Section 417(e) of the Code) Present Value of
the benefits determined pursuant to the foregoing provisions of this Section
3-1, taking into account Section 3-1(ii), which are attributable to the vested
benefits accrued under the TI Employees Pension Plan as of December 31, 2004 and
otherwise payable under the Frozen Plan, as if payment of those vested benefits
was being made from the Frozen Plan on the date the payment under this Plan is
being made.

Sec. 3-2.    Payment of Supplemental Benefit. Subject to Section 3-3, the
benefit determined pursuant to Section 3-1 shall be paid in a lump sum to the
person entitled thereto as soon as administratively practicable following the
date on which the Participant’s Separation from Service or death occurs, but in
no event later than ninety (90) days following such Separation from Service or
death, except in the case of a Specified Employee. If a Participant is a
Specified Employee on the date on which a Separation from Service occurs, no
payment shall be made before the first day after the end of the six (6)-month
period immediately following the date on which the Participant experiences a
Separation from Service. If a Participant is rehired after a Separation from
Service but before payment occurs, that Participant shall receive the payment he
is entitled to as a result of the initial Separation from Service at the time
such payment would otherwise be made, without regard to his subsequent rehire.
Sec. 3-3.    Restrictions. Except upon a Participant’s Separation from Service
followed by the rehire of said Participant before payment of the benefit
pursuant to Section 3-2 is made, no benefits accrued under this Plan may be
distributed to a Participant until after the date of a Participant’s Separation
from Service or death. No loans may be made to any Participant with respect to
benefits accrued under this Plan. Benefits payable under this Plan may not be
rolled over or transferred to an individual retirement account or to any other
employee benefit plan. Benefits provided under this Plan shall not constitute
earnings or compensation for purposes of determining contributions or benefits
under any other employee benefit plan of the Employers.
Sec. 3-4.    Limitation on Time of Distribution. If TI reasonably anticipates
that any amount to be paid to a Participant will not to be deductible due to the
application of Section 162(m) of the Code, such payment of such amount may be
delayed until January of the Plan Year in which TI reasonably anticipates the
deduction of such amount will not be prohibited by said Section 162(m). The
delay provided for in this Section 3-4 shall not apply unless all payments to
which the Participant would be entitled which could be delayed in accordance
with the provisions of this Section 3-4 also are delayed.
Sec. 3-5.    Taxes. TI makes no guarantees and assumes no obligation or
responsibility with respect to a Participant’s or payee’s federal, state, or
local income, estate, inheritance or gift tax obligations, if any, under this
Plan. Any taxes required to be withheld from payments hereunder shall be
deducted and withheld by the Company, benefit provider or funding agent
appointed under the Plan.
Sec. 3-6.    Assignment. Except as provided in Section 3-6 below, no Participant
or Beneficiary of a Participant shall have any right to assign, pledge,
hypothecate, anticipate or in any way create a lien on any amounts payable
hereunder. No amounts payable hereunder shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act, or
by operation of law, or subject to attachment, execution, garnishment,
sequestration or other seizure under any legal, equitable or other process.




--------------------------------------------------------------------------------




Sec. 3-7.    Alternate Payee Claims. Any claim against any benefits hereunder
for child support, spousal maintenance, property settlement, or alimony (an
“Alternate Payee Claim”) shall be treated in the same manner as would a claim
for corresponding benefits under the TI Employees Pension Plan and shall be
subject to all claims provisions and restrictions of the TI Employees Pension
Plan.
Sec. 3-8.    Incompetent. If the Administration Committee determines in its sole
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent, or to a person incapable of handling the disposition of
that person’s property, the Administration Committee may direct payment of such
benefit to the guardian, legal representative, or person having the care and
custody of such minor, incompetent, or incapable person. The Administration
Committee may require proof of minority, incompetence, incapacity, or
guardianship as it may deem appropriate prior to distribution of the benefit.
Article IV
Funding
Sec. 4-1.    Funding. Benefits under this Plan shall be funded solely by the
Employers. Benefits payable under this Plan shall be paid from the general
assets of the Employers, and this Plan shall constitute the Employers' unfunded
and unsecured promise to pay such benefits. Notwithstanding the foregoing, TI
may create reserves, funds, and provide for amounts to be held in trust on
behalf of the Employers under such trust agreements or custodial arrangements as
the Company in its absolute and sole discretion deems appropriate.
Sec. 4-2.    Creditor Status. A Participant and his Beneficiary or Beneficiaries
shall be general unsecured creditors of the Employers with respect to the
payment of any benefit under this Plan.
Article V
Administration of the Plan
Sec. 5-1.    Administration. The Plan shall be administered by the
Administration Committee and its designees. The duties of the Administration
Committee and its designees include (but not by way of limitation) (i) the
defense of lawsuits and conduct of litigation in the name of the Plan (subject
to the approval of the General Counsel of TI), (ii) the full power and
discretion to interpret and construe this Plan where it concerns (a) questions
of eligibility or status, (b) subject to the opportunity for review of denied
claims pursuant to Section 5-5 below, the rights of Participants and others
hereunder, and (c) the power in general to decide any dispute arising under this
Plan. In all such cases the determination of the Administration Committee and
its designees shall be final, conclusive and binding with respect to
Participants and Beneficiaries.


Sec. 5-2.    Number and Selection. The Administration Committee shall consist of
one or more members who shall be appointed by the Chief Executive Officer of TI
or his designee.


Sec. 5-3.    Action by Administration Committee. All actions of the
Administration Committee shall be by a majority of the persons so appointed,
except as otherwise provided below. Such actions may be taken at a meeting of
the Administration Committee or without a meeting by a resolution or memorandum
signed by all the persons then appointed as members of the Administration
Committee. No member of the Administration Committee shall be entitled to vote
or decide upon any matter pertaining to himself individually but such matter
shall be determined by the remaining members or by a majority of the remaining
members of the Administration Committee, if any.


The Administration Committee may delegate some or all of its powers and
responsibilities to any other person or entity, who may or may not be a named
fiduciary, and may permit further delegation of its powers. The Administration
Committee may appoint agents, retain legal counsel and other services, and
perform such acts as may be necessary for the proper administration of the Plan.


Sec. 5-4.    Recordkeeping. The Administration Committee shall maintain records
and data as may be necessary and appropriate for the proper administration of
the Plan and to determine the amounts distributable to Participants and
Beneficiaries.




--------------------------------------------------------------------------------




Sec. 5-5.    Rules and Regulations. The Administration Committee may adopt and
promulgate such rules and regulations as it may deem appropriate for the
administration of the Plan and to determine the amounts distributable to
Participants and Beneficiaries. The Administration Committee shall adopt and
promulgate written rules governing claims procedures reasonably calculated to:
(i)
Provide adequate written notice to any Participant or other person whose claim
under the Plan has been denied, setting forth the specific reasons for such
denial; and

(ii)
Afford a reasonable opportunity to such Participant or other person for a full
and fair review by the Administration Committee of the decision denying the
claim.

The determination of the Administration Committee upon such review shall be
final and conclusive.
Sec. 5-6.    Reliance on Documents. The Administration Committee shall be
entitled to rely upon, and shall have no liability in relying upon, any
representation made to it by TI or any officer of TI, or upon any paper or
document believed by it to be genuine and to have been signed or sent by the
proper person.
Sec. 5-7.    Non-Liability. No member of the Board of Directors, Compensation
Committee or Administration Committee or any officer or employee of TI shall be
liable for any act done or omitted by him with respect to the Plan except for
his own willful misconduct.
Sec. 5-8.    Resignation or Removal. Any Administration Committee member may
resign by giving written notice to the Chief Executive Officer of TI and may be
removed by the Chief Executive Officer of TI by written notice given to the
affected member of the Administration Committee. Upon the death, resignation,
removal or inability of any Administration Committee member to act as such, the
Chief Executive Officer of TI may appoint a successor.


Sec. 5-9.    Information; Overpayment or Underpayment of Benefits. In
implementing the terms of this Plan, the Administration Committee may, without
the consent or notice to any person, release to or obtain from any entity or
other organization or person information with respect to any persons which the
Administration Committee deems to be necessary for such purpose. Any Participant
or Beneficiary claiming benefits under this Plan shall furnish to the
Administration Committee such information as may be necessary to determine
eligibility for and amount of benefit, as a condition of claim to and receipt of
such benefit.
The Administration Committee may adopt, in its sole discretion, whatever rules,
procedures and accounting practices it determines to be appropriate in providing
for the collection of any overpayment of benefits. If an overpayment is made to
a Participant or Beneficiary for whatever reason, the Administration Committee,
in its sole discretion, may withhold payment of any further benefits under the
Plan until the overpayment has been collected or may require repayment of
benefits paid under this Plan without regard to further benefits to which the
Participant or Beneficiary may be entitled. If an underpayment to a Participant
or Beneficiary occurs for whatever reason, the Administration Committee, in its
sole discretion, may correct the underpayment.
Sec. 5.10.    Notice. Any notice required or permitted to be given to the
Administration Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:


Texas Instruments
Attn: Non-Qualified Pension Plan II
Administration Committee
7839 Churchill Way, MS 3905
Dallas, Texas 75251-1901


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to




--------------------------------------------------------------------------------




a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.


Article VI
General Provisions
Sec. 6-1.    Amendment, Termination. The Compensation Committee may change,
amend, modify, alter, or terminate the Plan at any time and in any manner,
prospectively or retroactively (or may delegate such authority), except that no
such amendment, modification, alteration or termination shall be exercised
retroactively to reduce or eliminate the benefit accrued by a Participant to the
date of amendment, modification or termination. In addition, no such amendment
shall modify the Plan in any way that would violate Section 409A of the Code.
The Company intends to continue this Plan indefinitely, but nevertheless assumes
no contractual obligation to continue this Plan and makes no promise to pay
benefits other than as provided in this Plan determined at the time of any Plan
discontinuance. In the event this Plan is terminated, a Participant’s benefits
under the Plan shall remain in the Plan and shall not be distributed until such
benefits become eligible for distribution in accordance with the other
applicable provisions of this Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may
provide that upon termination of the Plan, all benefits for a Participant shall
be distributed, subject to and in accordance with any rules established by such
Employer deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).
Sec. 6-2.    Plan Not an Employment Contract. The Plan is not an employment
contract. It does not give to any person the right to be continued in
employment, and all Participants remain subject to change of compensation,
transfer, change of job, discipline, layoff, discharge or any other change of
employment status. Nothing contained in this Plan shall prevent a Participant or
Beneficiary from receiving, in addition to any payments provided for under this
Plan, any payments provided for under any other plan or benefit program of the
Company, or which would otherwise be payable or distributable to him or his
surviving spouse or Beneficiary. Nothing in this Plan shall be construed as
preventing TI or any of its Subsidiaries from establishing any other or
different plans providing for current or deferred supplemental compensation for
employees.
Sec. 6-3.    Rights of Persons Making Claims. No Employee, or Participant, or
any person or entity claiming through an Employee or Participant, shall have any
rights whatsoever other than the rights and benefits specifically granted under
this Plan.
Sec. 6-4.    Status of Benefits in this Plan. No benefits accrued or paid under
this Plan shall constitute “earnings” or “compensation” for purposes of any
other benefit plan sponsored by the Employers.
Sec. 6-5.    Governing Law. This Plan shall be governed by the laws of the State
of Texas, except to the extent preempted by ERISA and shall be governed by and
subject to the Defense of Marriage Act (Public Law 104-199).
Sec. 6-6.    Construction. This Plan is not intended to constitute a “qualified
plan” subject to the limitations of Section 401(a) of the Code, nor shall it
constitute a “funded plan”, for purposes of such requirements. It is intended
that this Plan shall be exempt from the participation and vesting requirements
of Part 2 of Title I of ERISA, the funding requirements of Part 3 of Title I of
ERISA and the fiduciary requirements of Part 4 of Title I of ERISA by reason of
the exclusions afforded plans which are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees. If any provision of this Plan is
determined to be for any reason invalid or unenforceable, the remaining
provisions of this plan shall continue in full force and effect. This Plan shall
be governed and construed in accordance with the laws of the State of Texas,
except to the extent otherwise required by applicable federal law, and shall be
construed in accordance with Section 409A of the Code and the applicable
guidance thereunder. Heading and subheadings are for the purpose of reference
only and are not to be considered in the construction of this Plan. This Plan is
functionally and operationally related to the TI Employees Pension Plan, and is
to be interpreted in a manner consistent with the TI Employees Pension Plan to
provide the benefits contemplated hereunder in a comprehensive manner.




